Bxjrch, J.
(concurring): Section 1 of the world war veterans’ compensation act uses the most widely inclusive terms: “each person” — “who served in the world war”- — “in any branch of the army, navy, or marine corps” — “each day of his or her entire service.” It was evidently deemed wise not to make discriminations, and application of the plain words of the statute according to their ordinary signification solves all the questions presented without resort to interpretation, except the one relating to training-camp men.
*278The judge advocate general of the United States has ruled as follows:
“A civilian attending such a camp, so far as his relationship to the military service is concerned, is in the situation of a student who may later graduate into the military service as an officer, but he does not acquire a military status until he is actually commissioned. . . .
“This office is of opinion that the authorization given by section 54 of the act of June 3, 1916 (39 Stat. 166, 194), to the secretary of war to prescribe the terms of enlistment of those attending the reserve officers’ training camps, must be held to mean no more than that the secretary of war is authorized to fix the conditions under which the candidates should attend such camps, to determine the terms of their engagement, or enrollment, which words are synonymous with the word enlistment when used in the general sense. In the full military sense such candidates were, however, not enlisted men, nor did they serve in the military forces of the United States.”
In making this ruling, the judge advocate general was not interpreting the Kansas statute, and the question we have to decide is, whether the legislature and the people had in mind a technical, legal conception of the constitution of the army of the United States, or a practical conception of .a state of affairs. Section 1 of the National Defense Act of 1916 provides as follows:
“The army of the United States shall consist of the regular army, the volunteer army, the officers’ reserve corps, the enlisted reserve corps, the national guard while in the service of the United States, and such other land forces as are now or may hereafter be authorized by law.” (39 U. S. Stat. 166.)
Section 54 provides for training camps. The judge advocate general speaks of training-camp candidates as civilians. The opinion of the court demonstrates that they were not civilians in the sense that their pursuits were those of civil life. They gave up that status and acquired another, under and by virtue of a military law. Their occupations were military in fact, just as much as the occupation of the professional soldier. They formed an organized body of men constituting a special resource, power and strength for war, wholly distinct and entirely segregated from the citizenry, and so, within the purview of the world war veteran’s compensation act, were land forces authorized by law.
The petition states the action is brought under the declaratory judgment law, to settle a controversy by judgment declaring proper disbursement and distribution of the world war veterans’ compensation fund. The opinion of the court properly states the twenty-five million dollars voted by the people and appropriated by the legislature is a trust fund and, referring to distribution, speaks of the available fund and the balance remaining in the fund. While *279the subject is not discussed in the briefs, in my opinion the judgment rendered necessarily requires further declaration upon two subjects: What constitutes the fund, and who gets the money?
Chapter 209 of the Laws of 1923 provides for creating a fund in the state treasurer’s office to be known as the soldiers’ compensation fund, to which all money realized from the sale of bonds shall be credited. That is merely a fiscal regulation, and in my judgment it should be declared the premium derived from sale of compensation bonds is a part of the compensation fund.
Chapter 208 of the Laws of 1923 provides for deposit of compensation funds in banks which agree to pay interest on the deposits. In my judgment, it should be declared the interest thus earned becomes part of the compensation fund.
Should these declarations be made, we have available to pay veterans of the world war twenty-five million dollars, plus premium derived from sale of bonds, $173,000, plus interest which may be earned while the fund is in process of administration. Do the veterans get all of it, or only part of it? It has developed the total fund will not be enough to pay them in full. Must their claim be further discounted to the extent of cost of paying them their money?
Section 6 of article 11 of the constitution reads as follows:
“No debt shall be contracted by the state except as herein provided, unless the proposed law for creating such debt shall first be submitted to a direct vote of the electors of the state at some general election; and if such proposed law shall be ratified by a majority of all the votes cast at such general election, then it shall be the duty of the legislature next after such election to enact such law and create such debt, subject to all the provisions and restrictions provided in the preceding section of this article.”
One of the provisions and restrictions contained in the preceding article, which relates to debts for extraordinary expenses and public improvements, is that the purpose for which the debt is created shall be specified in the law. In this instance the law submitted to the people for approval and approved by them at the election of 1922, reads as follows:
“Section 1. The state of Kansas acknowledges its indebtedness to, and promises to pay to each person, who was a resident of the state of Kansas at the time of his entering the service, and who served in the World War in any branch of the«army, navy or marine corps of the United States prior to November 11, 1918, and who was honorably discharged therefrom, the sum of one dollar per day for each day of his or her entire service, which compensation shall be in addition to all pay and allowances made by the United States government.
*280“Sec. 2. The governor, secretary of state, and state auditor are hereby authorized and directed to issue bonds of the state of Kansas in a sum not exceeding twenty-five million dollars, to provide funds for the purposes set out in section 1 hereof: . . .”
The purpose set out in section 1 is to pay a dollar a day to each veteran for the period of his service in the world war, and not to pay the cost of running the business of the state of Kansas. The legislature has apparently taken a different view. By chapter 209 of the Laws of 1923, already referred to, five thousand dollars were appropriated to pay expenses until bonds could be sold. Provision was then made for payment out of the compensation fund in the treasury of all expenses incident to administration of the compensation law. In my judgment, the provision is void. The legislature cannot divert a penny of compensation money from the destination fixed by the law which the people approved.
The state is not a creditor collecting a debt, and so entitled to take out of proceeds expense of collection. It is not settling up an estate for the benefit of creditors, and so entitled to take from proceeds expense of administration. It is not converting its own property into a special fund, and so entitled to turn into the fund net proceeds, as in the case of sale of school lands. The state is discharging its own promise to pay its own debt, and can no more charge to its creditors expense of disbursing the money than it could if it were liquidating an ordinary contract debt.
The pay roll of the force for administration of the compensation fund is now in the neighborhood of ten thousand dollars per month. The total cost of administering the fund is likely to consume a large part of the premium on the bonds. Cost of administration would pay the claims of many veterans in full.
In my opinion, the subjects discussed are too intimately related to the matters decided to be ignored.
Johnston, C. J., concurs in.this special concurrence.